Title: John Adams to Isaac Smith Sr., 26 May 1780
From: Adams, John
To: Smith, Isaac Sr.



Sir

May 26th. 1780


I must intreat You to write me, and persuade others to write by every Vessel to Spain and Holland.
We have just received Clinton’s Letter. A Spanish Armament, 12. Ships of the Line, 5 Frigates &c. &c., 12,000 men sailed 28th. April. The Brest Armament of 8 Ships and 6000 Men sailed 2d. May. Walsingham and Graves are still in Port, for any thing We have heard. The maritime Powers have all acceded to the Russian proposal for an armed Neutrality. Our hopes are flattered at present with something this Campaign more favourable than the last, but the Events of War are always uncertain.
The American Trade certainly spreads.
The House of Commons had cleared their Galleries by the last Accounts, devising nothing honest I fear.
Some new plan of delusion perhaps for themselves and Us. They still think they can detach Us from our Alliance with France. They might as well think of our surrendering our Sovereignty. They say America is distressed—the Consequence they draw from it is, that America will distress infinitely more by going to War, with France and Spain.

Yours.

